DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on July 5, 2022 have been fully considered and are persuasive.
	Claims 1-21 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 13 and 19) the instant claims require providing, at a collaboration system server, executable code for implementing a local file system, wherein the local file system processes locally-stored metadata; and transmitting the executable code to a user device in response to receiving a message from the user device to download the executable code from the collaboration system server, wherein the executable code is executable at the user device to configure the local file system to: issue a first request from the user device to perform a first access to server- side collaboration data from the collaboration system server; issue a second request from the user device to perform a second access to the server-side collaboration data, the second requests to retrieve additional server-side collaboration data based at least in part on a prediction; store, by the local file system, at least a portion of the additional server-side collaboration data on the user device to form locally-stored collaboration system information and local metadata; and to process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information, wherein the local metadata processed by a local index at the user device is used to implement the search without performing the third access, and the local index at the user device interacts with an index engine at the collaboration system server.

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 4/5/2022 (Luthra, Novak), fails to fairly teach or suggest providing software code to implement local file system, sending the software code to a user equipment to be executed at the user equipment to do setting the local file system to issue first and second requests from the user equipment to perform multiple access to server collaboration data from the server, storing some portion of the collaboration data on the user equipment to form locally stored collaboration system and local metadata, processing by the local file system user input to search the locally stored collaboration system utilizing the local metadata without the need to perform an extra access to the remotely stored collaboration system, the local metadata processed locally at the user equipment by using local indexing, the local index at the user equipment interacts with an engine the collaboration system server. 

For example, (“Luthra”, US 20160321287 A1) teaches  providing, at a collaboration system server, executable code for implementing a local file system, wherein the local file system processes locally-stored metadata; and transmitting the executable code to a user device in response to receiving a message from the user device to download the executable code from the collaboration system server, wherein the executable code is executable at the user device to configure the local file system to: issue a first request from the user device to perform a first access to server- side collaboration data from the collaboration system server; issue a second request from the user device to perform a second access to the server-side collaboration data, the second requests to retrieve additional server-side collaboration data based at least in part on a prediction; store, by the local file system, at least a portion of the additional server-side collaboration data on the user device to form locally-stored collaboration system information and local metadata, but does not provide process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information, wherein the local metadata processed by a local index at the user device is used to implement the search without performing the third access, and the local index at the user device interacts with an index engine at the collaboration system server.

Furthermore, (”Novak”, US 20140324777 A1)  teaches by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information,  but does not provide providing, at a collaboration system server, executable code for implementing a local file system, wherein the local file system processes locally-stored metadata; and transmitting the executable code to a user device in response to receiving a message from the user device to download the executable code from the collaboration system server, wherein the executable code is executable at the user device to configure the local file system to: issue a first request from the user device to perform a first access to server- side collaboration data from the collaboration system server; issue a second request from the user device to perform a second access to the server-side collaboration data, the second requests to retrieve additional server-side collaboration data based at least in part on a prediction; store, by the local file system, at least a portion of the additional server-side collaboration data on the user device to form locally-stored collaboration system information and local metadata, wherein the local metadata processed by a local index at the user device is used to implement the search without performing the third access, and the local index at the user device interacts with an index engine at the collaboration system server.

Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (2-12, 14-18, and 20-21) include the above described subject matter for being dependent on independent claims (1, 13 and 19)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                               /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444